                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE

MEMPHIS CENTER FOR REPRODUCTIVE
HEALTH, on behalf of itself, its physicians and
staff,     and     its    patients;   PLANNED
PARENTHOOD OF TENNESSEE AND
NORTH MISSISSIPPI, on behalf of itself, its
physicians and staff, and its patients;
KNOXVILLE                 CENTER              FOR
REPRODUCTIVE HEALTH, on behalf of
itself, its physicians and staff, and its patients;
FEMHEALTH USA, INC., d/b/a CARAFEM, CIVIL ACTION
on behalf of itself, its physicians and staff, and CASE NO. 3:20-cv-00501
its patients; DR. KIMBERLY LOONEY, on JUDGE CAMPBELL
behalf of herself and her patients; and DR.
NIKKI ZITE, on behalf of herself and her
patients,
Plaintiffs,

v.

HERBERT H. SLATERY III, Attorney General
of Tennessee, in his official capacity; LISA
PIERCEY, M.D., Commissioner of the
Tennessee Department of Health, in her official
capacity; RENE SAUNDERS, M.D., Chair of
the Board for Licensing Health Care Facilities,
in her official capacity; W. REEVES
JOHNSON, JR.,M.D., President of the
Tennessee Board of Medical Examiners, in his
official capacity; HONORABLE AMY P.
WEIRICH, District Attorney General of Shelby
County, Tennessee, in her official capacity;
GLENN FUNK, District Attorney General of
Davidson County, Tennessee, in his official
capacity; CHARME P. ALLEN, District
Attorney General of Knox County, Tennessee,
in her official capacity; and TOM P.
THOMPSON, JR., District Attorney General for
Wilson County, Tennessee, in his official
capacity,
Defendants.




                                     NOTICE OF APPEAL



                                                  1

     Case 3:20-cv-00501 Document 46 Filed 08/21/20 Page 1 of 4 PageID #: 793
       Pursuant to 28 U.S.C. § 1292(a)(1), Defendants Herbert H. Slatery III, Lisa Piercey, Rene

Saunders, W. Reeves Johnson, Jr., Amy P. Weirich, Glenn Funk, Charme P. Allen, and Tom P.

Thompson, Jr., in their official capacities only (“Defendants”), hereby give notice of their appeal

to the United States Court of Appeals for the Sixth Circuit from the district court’s July 24, 2020

Order granting a preliminary injunction, including the legal conclusions and factual findings on

which that Order is based. (See D.E. 41, 42.)

                                             Respectfully submitted,

                                             HERBERT H. SLATERY III
                                             Attorney General and Reporter

                                             /s/Alexander S. Rieger
                                             ALEXANDER S. RIEGER
                                             Assistant Attorney General
                                             Public Interest Division
                                             Office of the Attorney General and Reporter
                                             P.O. Box 20207
                                             Nashville, Tennessee 37202-0207
                                             (615) 741-2408
                                             BPR No. 029362
                                             Alex.rieger@ag.tn.gov

                                             /s/Charlotte Davis
                                             CHARLOTTE DAVIS
                                             Assistant Attorney General
                                             Office of the Attorney General and Reporter
                                             P.O. Box 20207
                                             Nashville, TN 37202
                                             (615) 532-2500
                                             BPR No. 034204
                                             Charlotte.davis@ag.tn.gov

                                             /s/ Edwin Alan Groves, Jr.
                                             EDWIN ALAN GROVES, JR.
                                             Assistant Attorney General
                                             Office of the Attorney General and Reporter
                                             P.O. Box 20207
                                             Nashville, TN 37202
                                             (615) 741-2850
                                             BPR No. 036813

                                                2

    Case 3:20-cv-00501 Document 46 Filed 08/21/20 Page 2 of 4 PageID #: 794
                                             Alan.groves@ag.tn.gov


                                 CERTIFICATE OF SERVICE
I hereby certify that on August 21, 2020, a copy of the foregoing Notice of Appeal was filed
electronically and sent to the below individuals via email. Notice of this filing will be sent by
operation of the Court's electronic filing system to all parties indicated on the electronic filing
receipt. Parties may access this filing through the Court's electronic filing system.
Thomas H. Castelli
American Civil Liberties Union
Foundation of Tennessee
P.O. Box 12160
Nashville, TN 37212
Tel: (615) 320-7142
tcastelli@aclu-tn.org

Jessica Sklarsky
Rabia Muqqadam
Francesca Cocuzza
Center for Reproductive Rights
199 Water Street, 22nd Floor
New York, NY 10038
Tel: (917) 637-3600
Fax: (917) 637-3666
jsklarsky@reprorights.org
rmuqqadam@reprorights.org
fcocuzza@reprorights.org

Susan Lambiase
Planned Parenthood Federation of America
123 William St., 9th Floor
New York, NY 10038
Tel: (212) 261-4405
Fax: (212) 247-6811
susan.lambiase@ppfa.org

Anjali Dalal
Andrew Beck
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor
New York, NY 10004
Tel: (212) 549-2633
adalal@aclu.org
abeck@aclu.org


                                                3

    Case 3:20-cv-00501 Document 46 Filed 08/21/20 Page 3 of 4 PageID #: 795
                                /s/Alexander S. Rieger
                                ALEXANDER S. RIEGER




                                   4

Case 3:20-cv-00501 Document 46 Filed 08/21/20 Page 4 of 4 PageID #: 796
